United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10753
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALBERT HENSON, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CR-62-ALL
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Albert Henson, Jr., pleaded guilty to bank fraud and now

appeals the sentence imposed following the revocation of his

supervised release.   Henson argues that the district court’s

imposition of the statutory maximum term of imprisonment was

erroneous because it exceeded the advisory policy range set forth

in U.S.S.G. § 7B1.3(a)(2).

     We need not decide whether the “plainly unreasonable”

standard continues to apply to sentences imposed upon revocation


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-10753
                                  -2-

of supervised release or whether, post-Booker,** the

“unreasonableness” standard governs, or even if there is a

difference between the two standards; Henson’s sentence passes

muster under either and was not imposed in violation of law.     See

United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005), cert.

denied, 126 S. Ct. 1804 (2006).

     AFFIRMED.




     **
          United States v. Booker, 543 U.S. 220 (2005).